United States Court of Appeals
                     For the First Circuit


No. 17-2136

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DANNY VELOZ,

                      Defendant, Appellant.


                          ERRATA SHEET
     The opinion of this Court, issued on January 24, 2020, is
amended as follows:
     On page 31, line 6, the phrase "from Luis Reynoso's, a
coconspirator, apartment" should read "from the apartment of Luis
Reynoso, a coconspirator;"
     On page 31, line 10, the phrase "on Jose Guzman's, a
coconspirator, phone" should read "on the phone of Jose Guzman, a
coconspirator,"